442 So.2d 370 (1983)
Thomas Allen COLVIN, Appellant,
v.
Margaret HOMAN, Appellee.
No. 82-2812.
District Court of Appeal of Florida, Second District.
December 9, 1983.
Charles J. Pisieczko, St. Petersburg, for appellant.
Chad W. Browne of Macfarlane, Ferguson, Allison & Kelly, Tampa, for appellee.
PER CURIAM.
There is sufficient evidence in the record to sustain the granting of a constructive trust against appellant's property. However, the court erred in assessing attorney's fees against the appellant. This is not one of those rare cases in which attorney's fees may be awarded in the absence of a contract or applicable statute and where no fund has been created or brought into court. See Glusman v. Lieberman, 285 So.2d 29 (Fla. 4th DCA 1973). We note that our sister court in Hiestand v. Geier, 396 So.2d 744 (Fla. 3d DCA 1981), petition for review denied, 407 So.2d 1103 (Fla. 1981), reached a similar conclusion when it reversed an award of attorney's fees in connection with the imposition of a resulting trust.
The award of attorney's fees is reversed. In all other respects, the judgment is affirmed.
OTT, C.J., and BOARDMAN and GRIMES, JJ., concur.